Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Berweiler et al, hereinafter Berweiler, (US 6,328,358) (Applicant’s submitted prior art) teaches a radio-wave-transmissive cover of a vehicle radar comprising a substrate and a low-melting-point metal disposed on a surface of the substrate, wherein the low-melting point metal comprises indium (In).
Berweiler, however, fails to specifically teach an optical film comprising aluminum (Al) and indium (In) on the surface of the substrate, and wherein the optical film comprises an amount of about 70 to 85 at% of aluminum (Al) and an amount of about 15 to 30 at% of the indium (In).
Claims 2-6 are allowed for at least the reason for depending on claim 1.
Regarding claim 21, Kamiya et al, hereinafter Kamiya, (US 7,619,575) (Applicant’s submitted prior art) teaches a radio-wave-transmissive cover of a vehicle radar comprising  substrate and a radio-wave-transmissive cover of a vehicle radar comprising a substrate and a low-melting-point metal disposed on a surface of the substrate, wherein the low-melting point metal comprises Tin (Sn).
Kamiya, however, fails to specifically teach an optical film comprising aluminum (Al) and tin (Sn) on the surface of the substrate, and wherein the optical film comprises an amount of about 50 to 60 at% of aluminum (Al) and an amount of about 40 to 50 at% of the tin (Sn).
Claims 22-26 are allowed for at least the reason for depending on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845